OPINION
DIAL, Justice.
This is an appeal of a conviction on a plea of guilty for possession of less than 28 grams of heroin. Punishment was set at five years’ confinement.
On February 16, 1983, San Antonio narcotic detectives secured a search warrant for specific premises under the control of one Jose Alvarez. At the time, the officers had received no information about the defendant, and he was not mentioned in either the affidavit or the search warrant. The warrant commanded the officers to arrest the person or persons alleged to be in charge of the premises and “to arrest all other parties found in said premises or making their escape therefrom.”
The officers executed the warrant the following day and found a number of people outside the residence when they arrived. Several packets of heroin were found outside the residence where they had apparently been thrown down. The officers could not connect the heroin to any individuals, and no arrests were made relating to that particular contraband.
The defendant was found inside the house in the kitchen. He was told by an officer to freeze, and he made no movement. He was immediately frisked by one of the officers. The frisk was fruitless. One other person, a female, was found inside the residence, hiding in a bathroom. Everyone on the premises was secured and brought inside. They were searched one at a time. The officers testified that this was their standard procedure on executing a search warrant.
The defendant was frisked again and searched thoroughly. His wallet was removed to check his identification. A tinfoil packet of heroin was found in his wallet. Some controlled substance pills were found in the bedroom, and the female occupant of the house was charged with their possession. Jose Alvarez, the person named in the warrant, was not on the premises.
The defendant filed a pretrial motion to suppress the heroin found in his wallet. On June 3, 1983, a hearing was held on the motion to suppress. The trial court overruled the motion. On June 20, 1983, the defendant entered a plea of guilty before the court. The court assessed the punishment recommended by the prosecutor and agreed to by the defendant and his attorney. We have jurisdiction to review the issues raised by the motion to suppress filed prior to trial. TEX.CODE CRIM. PROC.ANN. art. 44.02 (Vernon 1977); Morgan v. State, 688 S.W.2d 504 (Tex.Crim.App.1985).
The State concedes that the arrest and search of the defendant would be constitutionally impermissible under the decision in Lippert v. State, 664 S.W.2d 712 (Tex.Crim.App.1984), if it applies to our case. However, the State contends that Lippert should not be dispositive of the defendant’s case because the search here took place well before the Lippert opinion on February 1, 1984.
The State is correct that new constitutional doctrine which does not relate to the integrity of the fact finding process will be applied prospectively only. U.S. v. Peltier, 422 U.S. 531, 95 S.Ct. 2313, 2316, 45 L.Ed.2d 374 (1975).
The fallacy in the State’s argument is that the decision in Lippert was not a new extension to the exclusionary rule. It was an application of the holding in Ybarra v. Illinois, 444 U.S. 85, 100 S.Ct. 338, 62 L.Ed.2d 238 (1979). In that case the Supreme Court said:
[A] person’s mere propinquity to others independently suspected of criminal activity does not, without more, give rise to probable cause to search that person ... Where the standard is probable cause, a search or seizure of a person must be supported by probable cause *572particularized with respect to that person. This requirement cannot be undercut or avoided by simply pointing to the fact that coincidentally there exists probably cause to search or seize another or to search the premises where the person may happen to be. The Fourth and Fourteenth Amendments protect the ‘legitimate expectations of privacy’ of persons, not places ... It follows that a warrant to search a place cannot normally be construed to authorize a search of each individual in that place.
Ybarra v. Illinois, 444 U.S. at 91-2, 100 S.Ct. at 342-43, 62 L.Ed.2d at 245-46.
In Rodriguez v. State, 614 S.W.2d 448 (Tex.Crim.App.1981) the Texas Court of Criminal Appeals declined to apply Ybarra retroactively to a search that had occurred two years before the decision. The Court did note that Ybarra had overruled Texas case law interpreting the execution of search warrants. Id. at 450.
In Visor v. State, 660 S.W.2d 816 (Tex.Crim.App.1983) the Texas Court of Criminal Appeals applied the Ybarra decision to an arrest and search that took place on January 22, 1979. The search was of a private residence, and the defendant was not named in either the affidavit or the warrant. The Court said that all Fourth Amendment decisions are to be applied retroactively to cases not yet final when the decision was rendered. Id. at 820.
We realize that the officers in the present case and the trial judge were following what had long been the established law in Texas. But we are bound to follow the pronouncements of the United States Supreme Court and the Texas Court of Criminal Appeals. We hold that the Ybar-ra decision applies to the present case. The arrest and search of the defendant cannot be justified unless the officers possessed probable cause independent of the search warrant.
Probable cause to arrest exists when the facts and circumstances within an officer’s knowledge and of which he had reasonably trustworthy information would warrant a reasonable and prudent person in believing that a particular person has committed or is committing a crime. Lewis v. State, 598 S.W.2d 280, 284 (Tex.Crim.App.1980). Cumulative knowledge of all officers working on a case is permitted where there is communication between the officers. Martinez v. State, 635 S.W.2d 629, 632-33 (Tex.App.—Austin 1982, pet. ref’d).
Here there was not established any nexus between the defendant and the other contraband found on the premises. There was no showing that the defendant was an owner or occupant of the residence being searched. Though he was present when the officers burst in, the defendant did not flee. He made no furtive gesture or sudden movement toward a possible weapon or to destroy evidence. No threats were made and no attempt was made to resist detention. Lippert, supra at 721. Giving the officer who searched the defendant constructive knowledge of the information possessed by all of the officers present at the scene, probable cause to believe that the defendant had committed or was committing a crime simply did not exist.
The judgment is reversed and cause is remanded to the trial court.